Case 1:19-cv-08037-GBD Document 19-1 Filed 01/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

“ATLANTIC PACIFIC LINES, INC. “ Index No. 19
Plaintiff,
V.
NORTH AMERICAN CARGO, INC.
and UW INTERNATIONAL CORP.
Defendant.
/

 

ORDER AUTHORIZING FOR SUBSTITUTE SERVICE UPON
UW INTERNATIONAL CORP.

THIS MATTER having been brought before the Court by Spector Rubin, P.A., attorneys
for Plaintiff, Atlantic Pacific Lines, by way of an Unopposed Motion for Issuance of Order
Authorizing Substitute Service Upon Defendant, UW International Corp., and the Court having
considered the papers submitted in support thereof and for good cause shown,

IT IS on this “4 day of Vind Wy , 2020,

ORDERED as follows:

1. Plaintiff's Motion is hereby GRANTED.

2. The Court finds that sufficient evidence has been presented that the registered agent of

UW International Corp. cannot with reasonable diligence be found at the address
designated for personally delivering the process, and it is shown by affidavit to the
satisfaction of the court that process against UW International Corp. cannot be served

with reasonable diligence upon the designated agent by hand in the manner provided

l

 

 
Case 1:19-cv-08037-GBD Document 19-1 Filed 01/03/20 Page 2 of 2

in Section 415.10, subdivision (a) of Section 415.20 or subdivision (a) of Section
415.30 of the Code of Civil Procedure or upon the corporation in the manner provided
in subdivision (a), (b) or (c) of Section 416.10 or subdivision (a) of Section 416.20 of
the California Code of Civil Procedure.

3. Therefore, it is Ordered that plaintiff is authorized to serve UW International Corp. by
delivering by hand to the Secretary of State, or to any person employed in the Secretary
of State’s office in the capacity of assistant or deputy, one copy of the process for UW
International Corp., together with a cgpy of this Order.

yosap, A. Dod
IOSD

Honorable George B. Daniels, U.S.D.J.

 

WAN 0 7 2020

 

 

 
